               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION




UNITED STATES OF AMERICA


     V.                                  CR 612-005


CECIL DEWITT NELSON




                             ORDER




     On August 16, 2012, Defendant Cecil DeWitt Nelson pled guilty

to a kidnapping conspiracy pursuant to a plea agreement, which was

subsequently accepted by this Court and entered upon the record of

the case in January 2013 (doc. 148), at which time Nelson was

sentenced to life imprisonment.

     At present. Nelson has filed a motion for writ of mandamus

under 28 U.S.C. § 1361, asking that this Court compel his attorney

and the United States Attorney to "turn over the original plea

agreement."   {Doc. 299.)   This is not the first time that Nelson

has contended that his defense attorney and the Government colluded

to replace pages in his plea agreement that had called for a 120-

month sentence.   Nelson raised this issue in a habeas proceeding

under 28 U.S.C. § 2255 in 2015, but the Court rejected his argument

since the district judge explained to him during the plea colloquy

that he faced a life term under his plea agreement and Nelson
failed to object.       (See Report and Recommendation of July 15, 2015,

Doc. 211, at 10-16.)

     A writ of mandamus is an ancient form of common law judicial

relief whereby a court may compel a public official to perform

some legally-mandated duty. The power of federal courts to issue

writs   of   mandamus    is   now   defined   in a federal   statute,   which

provides:

          The   district   courts    shall   have   original
     jurisdiction of any action in the nature of mandamus to
     compel an officer or employee of the United States or
     any agency thereof to perform a duty owed to the
     plaintiff.

28 U.S.C. § 1361.       Mandamus jurisdiction is appropriate only where

the defendant owes a clear nondiscretionary duty to the petitioner.

Lifestar Ambulance Serv., Inc. v. United States, 365 F.3d 1293,

1295 (11th Cir. 2004) (cited source omitted).                Mandamus is an

extraordinary remedy in the federal courts.          Cash v. Barnhart, 327

F.3d 1252, 1257 (11th Cir. 2003).

     Here, Nelson has not established that any person in the United

States Government, namely the United States Attorney, owes him a

clear nondiscretionary duty to produce the so-called "original

plea agreement."    In any event, "mandamus does not supersede other

remedies, but rather comes into play where there is a want of such

remedies."     Carter v. Seamans, 411 F.2d 767, 773 (5*^^ Cir. 1969).

The writ of habeas corpus, pursuant to 28 U.S.C. § 2255, exists to

challenge    the legality of a criminal conviction and sentence.
Indeed, Nelson has already utilized habeas proceedings, contending

that the plea agreement considered and accepted by the Court is

not the same plea agreement to which he initially acquiesced.

Although Nelson was not afforded any relief, the § 2255 habeas

proceeding demonstrates that an adequate remedy was available to

him.    Accordingly, mandamus relief is not an available remedy here.

       Upon   the   foregoing.   Defendant's   petition   for   a   writ   of

mandamus under 28 U.S.C. § 1361 (doc. 299) is DENIED.

       ORDER ENTERED at Augusta, Georgia, this^^^^!^                 March,
2019.




                                                     iLL,/CHIEF JUDGE
                                        UNITED ^ATES DISTRICT COURT
                                        .SOUIHBRN DISTRICT OF GEORGIA
